Grice, Justice.
1. While mandamus will lie to compel performance of official acts where the duty to discharge them is clear, it will not lie to compel a general course of conduct and the performance of continuous duties. Jackson v. Cochran, 134 Ga. 396 (67 S. E. 825, 20 Ann. Cas. 219); Bahnsen v. Young, 159 Ga. 256 (125 S. E. 459); Davis v. Arthur, 139 Ga. 74 (76 S. E. 676).
2. Under the allegations of the petition in this ease, the court did not err in denying the writ of mandamus.

Judgment affirmed.


All the Justices concur.

George H. Richter, for plaintiff. Hester & Clark, for defendant.